Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147511 & (58)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MICHIGAN ASSOCIATION OF                                                                                   Joan L. Larsen,
  GOVERNMENTAL EMPLOYEES,                                                                                             Justices
           Plaintiff-Appellee,
  v                                                                 SC: 147511
                                                                    COA: 304920
                                                                    Ct of Claims: 10-000037-MK
  STATE OF MICHIGAN and OFFICE OF
  THE STATE EMPLOYER,
            Defendants-Appellants.

  _________________________________________/

         On May 4, 2016, the Court heard oral argument on the application for leave to
  appeal the June 20, 2013 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals and we REMAND this case to the
  Court of Claims for issuance of an order granting summary disposition in favor of the
  defendants on Count I of the Complaint. The Civil Service Commission has “plenary and
  absolute” authority to set rates of compensation and to determine the procedures by
  which it makes those compensation decisions. See UAW v Green, 498 Mich. 282, 288
  (2015). The consensus agreement purports to bind the parties to jointly recommend
  certain wage increases for civil service employees, and was part of the process by which
  the Civil Service Commission fixed rates of compensation. The plaintiff’s breach of
  contract claim arises out of the exclusive constitutional authority of the Civil Service
  Commission to “fix rates of compensation” for the classified service. Const 1963, art 11,
  § 5. Judicial incursion into that process is “unavailing.” Council No 11, AFSCME v Civil
  Service Comm, 408 Mich. 385, 408 (1980). The motion to supplement the record is
  considered, and it is DENIED. Evidence regarding the amount of damages is irrelevant
  because the controversy fell exclusively within the purview of the Civil Service
  Commission.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2016
         t0518
                                                                               Clerk